The defendant produced a receipt in full from the guardian of Mrs. Fowler. It purported to be in full of two shares of the appraised value of the lands secured by the recognizance; and not merely of a balance, but it did not amount to as much as the two shares with the interest due thereon.
The Court told the jury that the receipt, though strong prima facie evidence of a payment in full was not conclusive, and might be examined into. If the jury thought there was a mistake, and this appeared to them on the evidence, they might find a sum due the plaintiff, notwithstanding the receipt in full of her guardian.
                                          The plaintiff had a verdict.